COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: RUDOLPH AUTOMOTIVE, LLC                    §            No. 08-18-00149-CV
  D/B/A RUDOLPH MAZDA AND
  RUDOLPH CHEVROLET, LLC,                           §       AN ORIGINAL PROCEEDING

                        Relators.                   §              IN MANDAMUS

                                                    §

                                                 §
                                               ORDER

       On September 19, 2018, this Court issued an order for the court reporter to file a

supplemental mandamus record containing the record of the trial no later than November 19, 2018.

On November 19, 2018, the court reporter filed a written request for an extension of time to file

the supplemental mandamus record.            The extension request is GRANTED.      It is therefore

ORDERED that the supplemental mandamus record is due to be filed no later than January 18,

2019. Relators’ amended mandamus petition is due to be filed thirty days after the supplemental

mandamus record is filed. The response of the real party in interest is due to be filed thirty days

after Relators’ amended petition is filed.

       IT IS SO ORDERED this 20th day of November, 2018.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.